Morgan, J.
The object of this suit is to set aside as simulated and fraudulent, a cerlain sale of property by Joseph Kaiser to Eherman & Lecanu and Peter Kaiser, made to the prejudice of creditors.
The action is therefore a revocatory one, and as the petition discloses other parties in interest besides those who are made defendants, who were not made parties, we think the exception of the defendants should have been sustained.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed; that the exceptions be maintained, and this suit be dismissed as in case of nonsuit. Appellants to pay the costs in both courts.
Rehearing refused.